United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         March 22, 2007
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 06-40598
                          Summary Calendar



MAURICE RIEMER CALHOUN,

                                         Petitioner-Appellant,

versus

FCI WARDEN, TEXARKANA, TX,

                                         Respondent-Appellee.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:05-CV-198
                        - - - - - - - - - -

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Maurice Riemer Calhoun, federal prisoner # 11726-035,

appeals the district court’s dismissal of his pro se 28 U.S.C.

§ 2241 habeas petition.   Calhoun is serving concurrent 60-month

prison sentences for 2003 convictions of wire fraud and

conspiracy to commit equity skimming.   He contends that the

district court erred in concluding that Bureau of Prisons (BOP)

officials did not abuse their discretion in denying him admission

to the BOP’s Residential Drug Abuse Treatment Program (RDAP), the

completion of which would have allegedly entitled Calhoun to a

sentence reduction under 18 U.S.C. § 3621(e).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-40598
                                 -2-

     Section 3621(e) provides that federal prisoners convicted of

nonviolent offenses who complete an RDAP may apply for sentence

reductions of up to one year at the discretion of the BOP

director.    See Warren v. Miles, 230 F.3d 688, 691 (5th Cir.

2000).    Calhoun was not permitted to participate in the RDAP

because officials determined, under BOP Policy Statement (PS)

5330.10, that he had no “verifiable documented drug abuse

problem.”    Calhoun does not dispute that his Presentence Report

and intake screening interview and other information in his

central file--information which PS 5331.10 directs BOP officials

to consider in determining whether an inmate should be admitted

to the RDAP--offered no evidence that he had a substance-abuse

problem.    Officials also concluded that letters and other

evidence offered by Calhoun were not “sufficient supporting

documentation of a substance abuse diagnosis,” a conclusion that

is supported by the record.    Calhoun has not established that the

denial of his request for admission to the RDAP was arbitrary,

capricious, or an abuse of the BOP’s broad discretion.    See

Jupiter Energy Corp. v. F.E.R.C., 407 F.3d 346, 349 (5th Cir.

2005); see also Motor Vehicle Mfrs. Ass’n v. State Farm Mut.

Auto. Ins. Co., 463 U.S. 29, 43 (1983).    Calhoun’s assertion of

personal discrimination is not sufficient to state an equal

protection claim because he has not shown that there was no

rational basis for treating him differently from others similarly

situated.    See Village of Willowbrook v. Olech, 528 U.S. 562, 564

(2000).
                           No. 06-40598
                                -3-

     Calhoun’s failure to brief a second claim raised in his

§ 2241 petition--that the BOP was incorrectly computing his good

time credit--amounts to an abandonment of that claim.      See

Summers v. Dretke, 431 F.3d 861, 882 n.12 (5th Cir. 2005), cert.

denied, 127 S. Ct. 353 (2006); FED. R. APP. P. 28(a)(9).

     The judgment of the district court is AFFIRMED.